Case 4:19-cv-12388-SDD-DRG ECF No. 20 filed 08/07/20         PageID.367    Page 1 of 16




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

  BEVERLY HILLS RACQUET AND                         Case No. 19-12388
  HEALTH CLUB, LTD.,
                                                    Stephanie Dawkins Davis
         Plaintiff,                                 United States District Judge

  v.

  THE CINCINNATI CASUALTY
  INSURANCE COMPANY,

       Defendant.
  _______________________________/

        OPINION AND ORDER GRANTING PLAINTIFF’S MOTION FOR
      SUMMARY JUDGMENT (ECF No. 12) AND DENYING DEFENDANT’S
             MOTION FOR SUMMARY JUDGMENT (ECF No. 13)

 I.      INTRODUCTION

         Plaintiff Beverly Hills Racquet and Health Club, Ltd. (“Beverly Hills”) is a

 health club located in Beverly Hills, Michigan. Beverly Hills was insured at all

 relevant times under a policy issued by Defendant, The Cincinnati Casualty

 Insurance Company (“Cincinnati”). This litigation arises from a fire that occurred

 at Beverly Hills and the parties’ subsequent dispute over insurance coverage. The

 parties have reached agreements on the building and business personal property

 losses, and those claims have been paid and concluded. However, the parties

 disagree as to the loss of business income coverage under the policy. Beverly Hills


                                            1
Case 4:19-cv-12388-SDD-DRG ECF No. 20 filed 08/07/20         PageID.368    Page 2 of 16




 argues that this matter must be sent to appraisal under Mich. Comp. Laws

 § 500.2833(1)(m) because the parties disagree as to the amount owed for loss of

 business income under the policy. (ECF No. 12). Cincinnati argues that the

 plaintiff’s complaint should be dismissed with prejudice because this matter

 concerns a coverage issue. (ECF No. 13). For the reasons set forth below, the

 court holds that this matter does not concern a coverage issue and, therefore, is ripe

 for appraisal under Mich. Comp. Laws § 500.2833(1)(m). Accordingly, the court

 GRANTS the plaintiff’s motion for summary judgment (ECF No. 12) and

 DENIES the defendant’s motion for summary judgment (ECF No. 13).

 II.   FACTUAL BACKGROUND

       Beverly Hills is a racquet and health club located in Beverly Hills,

 Michigan. (ECF No. 14-2, PageID.330). Cincinnati issued Policy No. ETD

 0357230 to Beverly Hills, which covered loss caused by fire damage (the

 “Policy”). (ECF No. 13, PageID.146-292). On or about May 12, 2017, a fire

 broke out in Beverly Hills’ business premises. (ECF No. 14-2, PageID.331); (see

 also ECF No. 13, PageID.294). Beverly Hills subsequently filed a claim for

 damage to business personal property, repairs to the building, and loss of business

 income. (ECF No. 13, PageID.294-299). The parties reached agreements on the

 building and business personal property damage claims, but not on the club’s

 business income losses. (ECF No. 14-2, PageID.331).

                                           2
Case 4:19-cv-12388-SDD-DRG ECF No. 20 filed 08/07/20        PageID.369   Page 3 of 16




       The Policy contains a provision pertaining to business income loss. More

 particularly, it provides the following:

              b. Business Income and Extra Expense

              (1) Business Income

              We will pay for the actual loss of “Business Income” and
              “Rental Value” you sustain due to the necessary
              “suspension” of your “operations” during the “period of
              restoration.” The “suspension” must be caused by direct
              physical “loss” to property at a “premises” caused by or
              resulting from any Covered Cause of Loss. With respect
              to “loss” to personal property in the open or personal
              property in a vehicle, the “premises” include the area
              within 1000 feet of the site at which the “premises” are
              located.

 (ECF No. 13, PageID.184-185). The Policy defines “Business Income,” “loss,”

 “period of restoration,” “operations,” and “suspension” as follows:

       2. “Business Income” means the:

              a. Net Income (net profit or loss before income taxes) that would
                 have been earned or incurred; and

              b. Continuing normal operating expenses incurred, including payroll.

       9. “Loss” means accidental loss or damage.

       11. “Operations” means:

              a. Your business activities occurring at the “premises”; and

              b. The tenantability of the “premises”, if coverage for “Business
                 Income including “Rental Value” or “Rental Value” applies.

       12. “Period of Restoration” means the period of time that:
                                            3
Case 4:19-cv-12388-SDD-DRG ECF No. 20 filed 08/07/20           PageID.370    Page 4 of 16




                a. Begins at the time of direct physical “loss”.

                b. Ends on the earlier of:

                      (1) The date when the property at the “premises” should be
                      repaired, rebuilt or replaced with reasonable speed and
                      similar quality; or

                      (2) The date when business is resumed at a new permanent
                      location.

                c. “Period of restoration” does not include any increased period
                   required due to the enforcement of any ordinance or law that:

                      (1) Regulates the construction, use or repair, or requires the
                      tearing down of any property; or

                      (2) Requires any insured or others to test for, monitor, clean up,
                      remove, contain, treat, detoxify or neutralize, or in any way
                      respond to or assess the effects of “pollutants”.

                d. The expiration date of the policy will not cut short the “period of
                   restoration”.

          20. “Suspension” means:

                a. The slowdown or cessation of your business activities; and

                b. That a part or all of the “premises” is rendered untenantable.

(ECF No. 13, PageID.201-203). In calculating business income loss, the Policy

states:

          j. Loss Determination - Business Income and Extra Expense

          (1) The amount of “Business Income” and “Rental Value” “loss” will be
          determined based on:

                                             4
Case 4:19-cv-12388-SDD-DRG ECF No. 20 filed 08/07/20        PageID.371    Page 5 of 16




             (a) The Net Income of the business before the direct physical “loss”
             occurred;

             (b) The likely Net Income of the business if no physical “loss” had
                occurred, but not including any Net Income that would likely have
                been earned as a result of an increase in the volume of business
                due to favorable business conditions caused by the impact of the
                Covered Cause of Loss on customers or on other businesses;

             (c) The operating expenses, including payroll expenses, necessary to
                 resume “operations” with the same quality of service that existed
                 just before the direct physical “loss”; and

             (d) Other relevant sources of information, including;

                    1) Your financial records and accounting procedures;

                    2) Bills, invoices and other vouchers; and

                    3) Deeds, liens or contracts

 (ECF No. 13, PageID.197). The Policy also provided coverage for “Extended

 Business Income,” set forth as follows:

       (7) Extended Business Income

             (a) For “Business Income” Other Than “Rental Value”, if the
                 necessary “suspension” of your “operations” produces a “Business
                 Income” or “Extra Expense” “loss” payable under this Coverage
                 Part, we will pay for the actual loss of “Business Income” you
                 sustain and “Extra Expense” you incur during the period that:

                    1) Begins on the date property (except “finished stock”) is
                       actually repaired, rebuilt or replaced and “operations” are
                       resumed; and

                    2) Ends on the earlier of:



                                           5
Case 4:19-cv-12388-SDD-DRG ECF No. 20 filed 08/07/20           PageID.372    Page 6 of 16




                            a) The date you could restore your “operations”, with
                               reasonable speed, to the level which would generate
                               the business income amount that would have existed
                               if no direct physical “loss” had occurred; or

                            b) 60 consecutive days after the date determined in
                            (a)(1) above.

        However, Extended Business Income does not apply to loss of “Business
        Income” sustained or “Extra Expense” incurred as a result of unfavorable
        business conditions caused by the impact of the Covered Cause of Loss in
        the area where the “premises” are located. Loss of “Business Income” must
        be caused by direct physical “loss” at the “premises” caused by or resulting
        from any Covered Cause of Loss.

 (ECF No. 13, PageID.186).

        Beverly Hills resumed its operations in December 2017. (ECF No. 14-2,

 PageID.331). The parties agree that the Extended Business Income period expired

 February 2018 pursuant to the Policy’s terms.

 III.   LEGAL STANDARDS

        When a party files a motion for summary judgment, it must be granted “if

 the movant shows that there is no genuine dispute as to any material fact and the

 movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). “A party

 asserting that a fact cannot be or is genuinely disputed must support the assertion

 by: (A) citing to particular parts of materials in the record...; or (B) showing that

 the materials cited do not establish the absence or presence of a genuine dispute, or

 that an adverse party cannot produce admissible evidence to support the fact.” Fed.

 R. Civ. P. 56(c)(1). The standard for determining whether summary judgment is
                                            6
Case 4:19-cv-12388-SDD-DRG ECF No. 20 filed 08/07/20         PageID.373    Page 7 of 16




 appropriate is “whether the evidence presents a sufficient disagreement to require

 submission to a jury or whether it is so one-sided that one party must prevail as a

 matter of law.” State Farm Fire & Cas. Co. v. McGowan, 421 F.3d 433, 436 (6th

 Cir. 2005) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 251-52 (1986)).

 Additionally, the evidence and all reasonable inferences must be construed in the

 light most favorable to the non-moving party. Matsushita Elec. Indus. Co., Ltd. v.

 Zenith Radio Corp., 475 U.S. 574, 587 (1986).

       Where the movant establishes the lack of a genuine issue of material fact,

 the burden of demonstrating the existence of such an issue shifts to the non-moving

 party to come forward with “specific facts showing that there is a genuine issue for

 trial.” Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986). That is, the party

 opposing a motion for summary judgment must make an affirmative showing with

 proper evidence and must “designate specific facts in affidavits, depositions, or

 other factual material showing ‘evidence on which the jury could reasonably find

 for the plaintiff.’” Brown v. Scott, 329 F.Supp.2d 905, 910 (6th Cir. 2004).

 However, mere allegations or denials in the non-movant’s pleadings will not

 satisfy this burden, nor will a mere scintilla of evidence supporting the non-moving

 party. Anderson, 477 U.S. at 248, 251.

       In assessing whether there is a genuine dispute about a material fact, the

 court must determine if the evidence in the case “is such that a reasonable jury

                                           7
Case 4:19-cv-12388-SDD-DRG ECF No. 20 filed 08/07/20          PageID.374    Page 8 of 16




 could return a verdict for the nonmoving party.” Anderson, 477 U.S. at 248. Such

 a determination requires that the court “view the evidence presented through the

 prism of the substantive evidentiary burden” applicable to the case. Id. at 254.

 Thus, if the plaintiff must ultimately prove its case at trial by a preponderance of

 the evidence, on a motion for summary judgment, the court must determine

 whether a jury could reasonably find that the plaintiff’s factual contentions are true

 by a preponderance of the evidence. See id. at 252-53. Finally, if the nonmoving

 party fails to make a sufficient showing on an essential element of its case with

 respect to which it has the burden of proof, the movant is entitled to summary

 judgment. Celotex, 477 U.S. at 323. The court must construe Rule 56 with due

 regard not only for the rights of those “asserting claims and defenses that are

 adequately based in fact to have those claims and defenses tried to a jury,” but also

 for the rights of those “opposing such claims and defenses to demonstrate in the

 manner provided by the Rule, prior to trial, that the claims and defenses have no

 factual basis.” Id. at 327.

 IV.   ANALYSIS

       “In diversity cases such as this, [the court] appl[ies] state law in accordance

 with the controlling decisions of the state supreme court.” Allstate Ins. Co. v.

 Thrifty Rent–A–Car Sys. Inc., 249 F.3d 450, 454 (6th Cir. 2001). If the Michigan

 Supreme Court has yet to address the issue a particular case presents, this court

                                           8
Case 4:19-cv-12388-SDD-DRG ECF No. 20 filed 08/07/20         PageID.375    Page 9 of 16




 anticipates how Michigan’s highest court would rule by looking at all available

 data. Id.; In re Dow Corning Corp., 419 F.3d 543, 549 (6th Cir. 2005). Unless it

 is shown that the Michigan Supreme Court would decide differently, this court

 views Michigan’s intermediate court’s decisions as persuasive. Allstate Ins. Co.,

 249 F.3d at 454.

       In Michigan, “a policy of insurance is much the same as any other contract.

 It is a matter of agreement by the parties. The courts will determine what that

 agreement was and enforce it accordingly.” Eghotz v. Creech, 365 Mich. 527, 530

 (1962). Courts interpret the policy coverage of fire insurance agreements, but

 disagreements regarding the actual cash value or amount of loss may be

 determined by appraisers. Auto–Owners Ins. Co. v. Kwaiser, 190 Mich. App. 482,

 487 (1991); UrbCamCom/WSU I, LLC v. Lexington Ins. Co., 2014 WL 1652201, at

 *3 (E.D. Mich. Apr. 23, 2014) (“When the amount of loss is in dispute, the

 appraisal process is preferred over judicial determination because it is ‘a simple

 and inexpensive method for the prompt adjustment and settlement of claims.’ ”)

 (quoting Auto-Owners Ins. Co., 190 Mich. App. at 486)).

       Michigan law provides:

              (1) Each fire insurance policy issued or delivered in this
                  state shall contain the following provisions...

              (m) That if the insured and insurer fail to agree on the
              actual cash value or amount of the loss, either party may
              make a written demand that the amount of the loss or the
                                           9
Case 4:19-cv-12388-SDD-DRG ECF No. 20 filed 08/07/20         PageID.376      Page 10 of 16




              actual cash value be set by appraisal. If either makes a
              written demand for appraisal, each party shall select a
              competent, independent appraiser and notify the other of
              the appraiser’s identity within 20 days after receipt of the
              written demand. The 2 appraisers shall then select a
              competent, impartial umpire ... The appraisers shall then
              set the amount of the loss and actual cash value as to
              each item. If the appraisers submit a written report of an
              agreement to the insurer, the amount agreed upon shall
              be the amount of the loss. If the appraisers fail to agree
              within a reasonable time, they shall submit their
              differences to the umpire. Written agreement signed by
              any 2 of these 3 shall set the amount of the loss...

 Mich. Comp. Laws § 500.2833(1)(m). Here, the Policy language accords with

 Mich. Comp. Laws § 500.2833 in that it requires the parties to engage an appraiser

 when there is a dispute regarding an amount of loss. (ECF No. 13, PageID.195).

       As explained above, Beverly Hills premises its suit upon Mich. Comp. Laws

 § 500.2833(1)(m). Cincinnati challenges Beverly Hill’s invocation of the appraisal

 provision. More particularly, Cincinnati argues that the parties’ dispute concerns a

 coverage issue requiring judicial determination because Beverly Hills seeks to

 recover business income losses in the form of lost club memberships spanning the

 next eight years “despite the unambiguous language clearly limiting the extent of

 this coverage to 60 days after the premises is repaired and [Beverly Hills] resumes

 its business.” (ECF No. 13, PageID.135, 141). In response, Beverly Hills agrees

 that it cannot recover the value of club memberships that were lost beyond the 60-

 day time frame after repairs were completed; that is, after February 2018. (ECF

                                           10
Case 4:19-cv-12388-SDD-DRG ECF No. 20 filed 08/07/20        PageID.377    Page 11 of 16




 No. 14, PageID.321). To its response, Beverly Hills attaches an affidavit of Steven

 Satovsky, Beverly Hills’ President, who attests that Beverly Hills presented

 records to Cincinnati establishing that the “average length” of club membership is

 over eight years but that the claim for loss of business income “was and has been

 limited to the value of memberships that were lost only through February 2018.”

 (ECF No. 14-2, PageID.331). In reply, Cincinnati clarifies that it is arguing that

 there is no coverage to recover the full, alleged 8-year value of the memberships

 because coverage is limited to the “actual loss” of business income that Beverly

 Hills incurred through the 60-day period, which Beverly Hills admits ended in

 February 2018. (ECF No. 17, PageID.360).

       The court finds that there is no coverage issue in this case. The court begins

 with the legal principles announced in Kwaiser, a Michigan Court of Appeals

 decision standing for the “well-accepted” proposition that ‘‘the issue of coverage is

 for the court, not the appraisers.’” Smith v. v. State Farm Fire and Cas. Co., 737 F.

 Supp. 2d 702, 711 (E.D. Mich. 2010) (quoting Kwaiser, 190 Mich. App. at 487).

 In Kwaiser, the roof over the living room of Ms. Kwaiser’s mobile home collapsed

 because of heavy rain. Kwaiser, 190 Mich. App. at 483. An engineer hired by the

 insurance company discovered that the structure of the entire roof was rotted

 because of long-term trapped moisture and that any repair involved replacement of

 the entire roof. Id. The insurance company demanded an appraisal under the

                                          11
Case 4:19-cv-12388-SDD-DRG ECF No. 20 filed 08/07/20           PageID.378    Page 12 of 16




 policy. Id. Following the appraisal, the insurance company brought a declaratory

 judgment action, asking the court to order the matter to be resubmitted for

 appraisal after a clarification of the insurer’s liability. Id. More specifically, the

 insurance company argued that the appraisers should have considered the policy

 exclusions for neglect and wear and tear in reaching their conclusions. Id. at 483

 n.1, 485. The court concluded that the question of whether the claimed damage

 falls within a policy exclusion is a coverage dispute to be resolved by the court and

 remanded for a determination of the policy’s coverage and the insurer’s liability.

 Id. at 487. Alternatively stated, the parties in Kwaiser did not contest the scope or

 extent of the damage; rather they raised the issue of whether that damage was

 excluded under the policy, a coverage issue. See CIGNA Ins. Co. v. Didimoi

 Property Holdings, N.V., 110 F. Supp. 2d 259, 267 (D. Del. 2000) (discussing the

 holding of Kwaiser). The Michigan Court of Appeals held that “[w]here the

 parties cannot agree on coverage, a court is to determine coverage in a declaratory

 action before an appraisal of the damage to the property.” Kwaiser, 190 Mich.

 App. at 487.

       This court’s prior decision in Smith v. State Farm & Cas. Co., 737 F. Supp.

 2d 702 (E.D. Mich. 2010) is also instructive. Smith, which cited Kwaiser, held that

 where there is no question as to what categories of loss are covered under the

 policy and the insurance company concedes coverage for the loss, the matter is ripe

                                            12
Case 4:19-cv-12388-SDD-DRG ECF No. 20 filed 08/07/20          PageID.379     Page 13 of 16




 for appraisal. Id. at 710-11. In Smith, the plaintiffs suffered smoke damage in

 their home caused by a fire. Id. at 705. The insurance company admitted liability

 and began making payments to the homeowners for alternative living expenses.

 Id. The parties disagreed on the amount of the loss, including the amount owing

 for alternative living expenses, and submitted the matter for an appraisal. Id. As

 part of that process, plaintiffs’ expert prepared an air quality report finding that

 some damage to the home was caused by “contaminants.” Id. Based on that

 report, the insurance company claimed that some of the losses were excluded under

 the policy and, therefore, were the subject of a coverage dispute for the court. Id.

 at 706. The court disagreed, granted the homeowners’ motion for preliminary

 injunction, and ordered the insurance company to return to the appraisal process.

 Id. at 715. The court explained as follows:

              There is no question as to the legal definition of what is
              covered under the policy, i.e. damage caused by the
              fire/smoke is covered and damage caused by the
              contaminants (or other sources) is not covered. The
              parties agree on this much. Where the insurer has
              already conceded coverage for the loss, as State Farm has
              here, deciding what damages fall into which of the two
              defined categories seems appropriately addressed by the
              appraisers, with the help of the air quality experts if the
              appraisers so choose.

 Id. at 710-11.

       Here, the parties do not dispute that the Policy includes protection from fire

 damage. Indeed, Cincinnati has already made payments to Beverly Hills for
                                            13
Case 4:19-cv-12388-SDD-DRG ECF No. 20 filed 08/07/20                 PageID.380      Page 14 of 16




 building and business personal property loss resulting from the fire. (ECF No. 14-

 2, PageID.331). Nor do the parties dispute that club memberships lost from May

 2017 through February 2018 are covered under the Policy, whereas those lost after

 February 2018 are not covered. Therefore, despite Cincinnati’s arguments to the

 contrary, “[t]here is no question as to the legal definition of what is covered under

 the policy” and “the insurer has already conceded coverage for the loss.” Smith,

 737 F. Supp. 2d at 710-11. Accordingly, there is no coverage issue for this court to

 decide. Rather, the parties’ disagreement lies in the value of the lost club

 memberships. Beverly Hills appears to take the position that the memberships lost

 from May 2017 to February 2018 have an 8-year value (the average length of a

 club membership). (See ECF No. 14, PageID.320). Cincinnati, however, believes

 that these memberships have a lesser value. 1 (See ECF No. 13, PageID.135). In

 short, the parties’ disagreement concerns the value of the lost club memberships, a

 scope-of-loss issue. As such, this is the type of dispute that is appropriate for an

 appraisal under Mich. Comp. Laws § 500.2833(1)(m).

        In arguing that this matter concerns a coverage issue, Cincinnati points to the

 unpublished decision in Midland Academy of Advanced and Creative Studies v.


        1
          At oral argument, Cincinnati clarified that its position is that reimbursement under the
 policy should be limited to membership dues owing up to February 2018. So, for example, if a
 patron would have purchased a membership in January 2018, Cincinnati would have reimbursed
 Beverly Hills for two months (i.e., January and February 2018) of lost dues.


                                                14
Case 4:19-cv-12388-SDD-DRG ECF No. 20 filed 08/07/20           PageID.381     Page 15 of 16




 Hamilton Mutual Insurance Company, 2018 WL 6505368 (E.D. Mich. Dec. 11,

 2018). As Beverly Hills points out (ECF No. 14, PageID.323), Midland Academy

 is distinguishable from the instant case. In Midland Academy, the plaintiff charter

 school filed an insurance claim following a car accident that damaged the school

 building in November 2015. 2018 WL 6505368, at *1. At issue, among other

 things, was whether the defendant insurance company was liable for business

 income loss resulting from low enrollment for the following school year of 2016-

 2017. Id. at *3. This court held that the school could not recover damages for any

 reduction in enrollment that occurred in the 2016-2017 school year because the

 plaintiff failed to provide sufficient evidence that the alleged decline in enrollment

 occurred within the period provided in the applicable extended business income

 provision of the insurance policy. Id. at *8-9.

       In contrast, in the instant case, Cincinnati does not argue that Beverly Hills

 has failed to provide sufficient evidence that the club memberships in question

 were lost before February 2018, the expiration of the extended business income

 period. In fact, Cincinnati expressly states that it “is not arguing that its denial is

 based on Plaintiff claiming business income for memberships lost after February

 2018.” (ECF No. 17, PageID.360) (emphasis in original). Rather, as stated above,

 the parties disagree as to the value of the memberships lost between May 2017 and

 February 2018. Because Cincinnati has acknowledged that the club memberships

                                            15
Case 4:19-cv-12388-SDD-DRG ECF No. 20 filed 08/07/20        PageID.382    Page 16 of 16




 in question fall within the extended business income period, Midland Academy

 presents an imperfect comparison. The value of the memberships lost through

 February 2018 is ripe for appraisal and does not present a coverage issue for the

 court.

 V.       CONCLUSION

          For the reasons set forth above, the court GRANTS the plaintiff’s motion

 for summary judgment (ECF No. 12) and DENIES the defendant’s motion for

 summary judgment (ECF No. 13). Accordingly, the plaintiff’s action for entry of a

 judgment compelling the defendant to submit to binding appraisal under Mich.

 Comp. Laws § 500.2833(1)(m) is GRANTED.

          IT IS SO ORDERED.

 Dated: August 7, 2020                          /s/ Stephanie Dawkins Davis
                                                Stephanie Dawkins Davis
                                                United States District Judge




                                           16
